Title: To Thomas Jefferson from Benjamin Harrison, [4 January 1781]
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
3 O:clock thursday evening [4 January 1781]Terrils about 2. miles from the Bridge

I am inform’d by Colo. Munford from the Upper Church [that] the Enemy are landed at Westover from which [I] think it plain their object is Richmond. [He saw] about fifty light horse and about seven hundred infantry [at] the [Westover]-landing fast. I gave orders for raising the militia of this county late yesterday. They are assembling fast and I expect all that remain fit for duty will be out to—day. But many of them are quite without arms of any kind, what they have are mostly unfit for service, to add to this  dismal account I must inform you that we have no amunition of any kind, or so small a quantity that it is scarcely worth naming; I have powder at Osbornes and this morning order’d over 190℔ of it but I much fear it will fall into the hands of the enemy as the orders were given before we had an Idea of their landing so near us. I have also furnish’d them with about 160 of lead but this is to run into bullets a work of some difficulty; From this state of our situation you will easily see it is necessary we should have an immediate supply of all the above articles if any service is expected. I shall order the militia into this part of the county in hopes of their being supply’d thro’ N. Kent in which case I think I can pick out a hundred m[en] that will give them some trouble. I am your most obedt Hble Svt,

Benj Harrison

